DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Balu et al. disclose: a large-angle optical raster scanning system for high-speed deep tissue imaging, being provided with field of view (FOV) of at least one square millimeter (para. [0015], [0066]), comprising: one or more, i.e., 1st to nth, pulsed laser source(s) for emitting one or more laser beams with central wavelengths (para. [0059], [0064]), a resonant scanning mirror optically coupled to the one or more pulsed laser source(s) (para. [0063]); a galvanometer scanning mirror optically coupled to the resonant scanning mirror (para. [0063]); a scan lens optically coupled to the galvanometer scanning mirror (para. [0069], [0072] beam expander consisting of scan and tube lens elements); a dedicated tube lens, combined together and optically coupled to the scan lens (para. [0069], [0072]), a high-NA (numerical aperture) and low magnification objective lens optically coupled to the dedicated tube lens for raster scanning a volumetric tissue-sample and for collecting a sample-generated fluorescence signal which is guided to a photomultiplier tube (PMT) to produce an electrical signal (para. [0015] wide area scanning 3D imaging, para. [0063] the sub-micron resolution is achieved by a high numerical aperture (NA), para. [0084]); a data acquisition system coupled to receive the electrical signal from the PMT with each sampling event (para. [0034]), wherein the scan lens and the dedicated tube lens constitute a beam expander with low magnification, thereby maximizing the field of view (FOV), but concurrently providing an enlarged beam size over a back aperture of the high- NA and low magnification objective lens to maintain high excitation-NA, and (para. [0063], [0069], [0076]). Diaspro et al. disclose: a wideview microscope (pg.14) with sub-femtoliter effective 3D resolution (pg.43 col.1 1st para.) resolved by Nyquist (pg.14). Yuan et al. disclose: a raster scanner (para. [0126]), one or more, i.e., 1st to nth, pulsed laser source(s) for emitting one or more laser beams with central wavelength of X (para. [0125]-[0126]), laser pulse(s) in a voxel (para. [0051], [0092]), for collecting a sample-generated fluorescence signal which is guided to a photomultiplier tube (PMT) to produce an electrical signal (para. [0101], [0127]); and a data acquisition system coupled to receive the electrical signal from the PMT with each sampling event synchronized to each optical pulse either from the one pulsed laser source, or from the highest repetition rate pulsed laser source, in case of one, or more pulsed laser source(s), respectively (para. [0127]).
The prior arts fail to teach, disclose, suggest or make obvious: a field of view (FOV) of at least one square millimeter with sub-femtoliter effective 3D resolution resolved by Nyquist-exceeded synchronized sampling, a Nyquist-exceeding repetition rate of Rn>An X Nn for the nth pulsed laser source, where An is a Nyquist-limited sampling rate given by 4 times the horizontal FOV multiplied by a resonant scanner frequency divided by theoretical objective-limited lateral resolution, for resolving micro-optical resolution across a horizontal FOV of > 1mm, and Nn is an integer > signifying a number of laser pulse(s) per voxel, and a dedicated tube lens, comprising three plano-convex lenses, each with effective focal length of 500 mm.
Claims 2-19 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884